Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Action Fashions, Ltd., a Colorado Corporation, (the “Company”) on Form 10-KSB for the year ended March 31, 2008,as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Susie L. Johnson, President, Chief Executive Officer and Chief Financial Officer of the Company, certify the following pursuant to Section 18, U.S.C. 1350, as adopted pursuant to Section 906 of the
